PER CURIAM.
Appellant was placed on probation in prosecutions under two case numbers, each case containing two counts. In a subsequent revocation proceeding, the trial court entered a judgment and sentence for both cases; however, rather than sentence appellant under case number 78-5646 for two counts of second degree grand theft, the court inadvertently entered judgment and sentence under that case number for the counts contained under the other case number (78-8224): sale or delivery of controlled substance and second degree grand theft. Judgment and sentence were properly entered under the latter case number. We vacate the judgment and sentence entered under case number 78-5646, and remand for resentencing.
Appellant’s other argument is without merit.
Judgment and sentence vacated, in part, and case remanded.